Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
Claims 1-6 are pending.
Action on merits of claims 1-6 as follows.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on August 14th, 2020 have been considered by the examiner.

Drawings
The drawings filed on 08/14/2020 are acceptable.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Objections
Claims 2-6 is objected to because of the following informalities:  The limitation as recited in claims 2-6: “The organic light emitting device of claim 15”; “The organic light emitting device of claim 16” are a typo number. There are no claims 15 and 16 in the claims.  Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1 and 3 are rejected under 35 U.S.C. 102 (a) (1)/(a)(2) as being clearly anticipated by Lee (US 2015/0155519, hereinafter as Lee ‘519).
Regarding Claim 1, Lee ‘519 teaches an organic light emitting device, comprising: a red sub organic light emitting device (Rp), which includes a first red light emitting unit (Fig. 3, (132); [0135]), a charge generating layer (CGL), and a second red light emitting unit (162; [0142]); a green sub organic light emitting device (Gp), which includes a first green light emitting unit (134; [0136]), a charge generating layer (CGL), and a second green light emitting unit (164; [0143]); and a blue sub organic light emitting device (Bp), which includes a first blue light emitting unit (136; [0137]), a charge generating layer (CGL), and a second blue light emitting unit (166; [0144]), wherein the first red light emitting unit includes a first red organic light emitting layer doped with a red main dopant material (see para. [0135]), the second red light emitting unit includes a second red organic light emitting layer doped with a red auxiliary dopant material (second red dopant, see para. [0142]), the first green light emitting unit includes a first green organic light emitting layer doped with a green main dopant material (see para. [0143]), the second green light emitting unit includes a second green organic light emitting layer doped with a green auxiliary dopant material (second green dopant, see para. [0143]), the first blue light emitting unit includes a first blue organic light emitting layer doped with a blue main dopant material (see para. [0137]), the second blue light emitting unit includes a second blue organic light emitting layer doped with a blue auxiliary dopant material (second blue dopant, see para. [0144]), and at least one among XR, XG, and XB is greater than 0 (zero) when an absolute value of a difference between a PL peak wavelength of the red main dopant material and a photoluminescence (PL) peak wavelength of the red auxiliary dopant material is XR, an absolute value of a difference between a PL peak wavelength of the green main dopant material and a PL 

Regarding Claim 3, Lee ‘519 teaches XB satisfies XB > 0 (zero) (see Fig 5; para. [0150]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lee ‘519 as applied to claim 1 above,
Regarding Claim 2, Lee ‘519 is shown to teach all the features of the claim with the exception of explicitly the limitation: “XR, XG, and XB satisfy XR > XG > XB”.  
However, it has been held to be within the general skill of a worker in the art to select the dopant materials such as satisfy XR > XG > XB on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. A person of ordinary skills in the art is motivated to select the dopant materials such as satisfy XR > XG > XB in order to improve the performance of the light emitting diode device.



Furthermore, it has been held to be within the general skill of a worker in the art to select the dopant materials such as the PL peak wavelength of the red auxiliary dopant material is located in a shorter wavelength zone than that of the PL peak wavelength of the red main dopant material on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. A person of ordinary skills in the art is motivated to select the dopant materials such as the PL peak wavelength of the red auxiliary dopant material is located in a shorter wavelength zone than that of the PL peak wavelength of the red main dopant material in order to improve the performance of the light emitting diode device.

Regarding Claim 5, Lee ‘519 teaches the green sub organic light emitting device further includes an anode (110; [0067]) and a cathode (175; [0067]), the first green light emitting unit (134), the charge generating layer (CGL) and the second green light emitting unit (164) of the green sub organic light emitting device are sequentially between the anode and the cathode, and the PL peak wavelength of the green auxiliary dopant material is located in a shorter wavelength zone than that of the PL peak wavelength of the green main dopant material (see Fig. 6).  
Furthermore, it has been held to be within the general skill of a worker in the art to select the dopant materials such as the PL peak wavelength of the green auxiliary dopant material is In re Leshin, 125 USPQ 416. A person of ordinary skills in the art is motivated to select the dopant materials such as the PL peak wavelength of the green auxiliary dopant material is located in a shorter wavelength zone than that of the PL peak wavelength of the green main dopant material in order to improve the performance of the light emitting diode device.

Regarding Claim 6, Lee ‘519 teaches the blue sub organic light emitting device further includes an anode (110; [0067]) and a cathode (175; [0067]), the first blue light emitting unit (136), the charge generating layer (CGL) and the second blue light emitting unit (166) of the blue sub organic light emitting device are sequentially between the anode and the cathode, and the PL peak wavelength of the blue auxiliary dopant material is located in a shorter wavelength zone than that of the PL peak wavelength of the blue main dopant material (see Fig. 5).  
Furthermore, it has been held to be within the general skill of a worker in the art to select the dopant materials such as the PL peak wavelength of the blue auxiliary dopant material is located in a shorter wavelength zone than that of the PL peak wavelength of the blue main dopant material on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. A person of ordinary skills in the art is motivated to select the dopant materials such as the PL peak wavelength of the blue auxiliary dopant material is located in a shorter wavelength zone than that of the PL peak wavelength of the blue main dopant material in order to improve the performance of the light emitting diode device.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to further show the state of the art with respect to semiconductor devices:
Lee et al. (US 2014/0151658 A1)			
Kim et al. (US 2014/0117315 A1)
Liu et al. (US 2013/0147689 A1)		
Endo et al. (US 2012/0012820 A1)
Spindler et al. (US 2009/0001885 A1)		

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DZUNG T TRAN whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/DZUNG TRAN/
Primary Examiner, Art Unit 2829